DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Valentino (Reg. No. 62,396) on 2/17/22.

The application has been amended as follows: 
Amend claim 1, lines 21-24:
searching, by the server, the block data in the local database for service data related to the user based on the identity of the user and the service information of the user, comprising: 
                 searching the block data in the local database for plan details of the user and medical data of the user based on the identity of the user and the medical visit information of the user;
Amend claim 10, lines 22-25:
searching, by the server, the block data in the local database for service data related to the user based on the identity of the user and the service information of the user, comprising: 
                 searching the block data in the local database for plan details of the user and medical data of the user based on the identity of the user and the medical visit information of the user;
Amend claim 19, lines 25-30:

              searching the block data in the local database for plan details of the user and medical data of the user based on the identity of the user and the medical visit information of the user;
Amend claim 28:
28. The computer-implemented method of claim 1, wherein determining, by the server, the service processing information to be used in the service processing operation performed responsive to the service processing request comprises: 
determining that the user of the user device satisfies a predetermined processing condition based on the service information, the plan details, and the service data related to the user; and
responsive to determining that the user satisfies the predetermined processing condition, obtaining, from the service information based on the plan details, qualitative attribute information corresponding to a qualitative attribute of plan detail responsibility information, wherein the qualitative attribute information is the service processing information to be used in the service processing operation


Allowable Subject Matter
Claims 1, 3-5, 7-10, 12-19, and 21-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 10, and 19 are directed to a computer-implemented method, a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations, and a computer-implemented system, comprising: one or more computers; and 
The closest prior art of record, Dillenberger (US 2017/0177898 A1), Li et al. (US 2018/0337882 A1), Qiu (US 2019/0332608 A1), Knas et al. (US 10,867,057 B1), and Wilkinson et al. (US 2019/0325115 A1) teach obtaining, by a server in a service processing system, block data from an information storage blockchain node of a service consortium blockchain, wherein the service processing system comprises the server and the service consortium blockchain, wherein the service consortium blockchain is configured to receive and store the block data, wherein the information storage blockchain node is a blockchain node in the service consortium blockchain, and wherein obtaining the block data from the information storage blockchain node comprises periodically pulling the block data, through an active pull mode, from the information storage blockchain node of the service consortium blockchain, or monitoring, through a monitor pull mode, the block data in the information storage blockchain node and subsequently pulling the block data from the information storage blockchain node after monitoring the block data; storing, by the server, the block data from the information storage blockchain node of the service consortium blockchain in a local database, wherein the local database is local to the server; receiving, by the server, a service processing request from a user device, wherein the service processing request comprises an identity of a user of the user device and service information of the user; searching, by the server, the block data in the local database for service data related to the user based on the identity of the user and the service information of the user; based on the service data related to the user, determining, by the server, service processing information to be used in a service processing operation performed responsive to the service processing request; and completing, by the server, the service processing operation for the user based on the service processing information.

“Blockchain protocols in clinical trials: Transparency and traceability of consent” non-patent literature reference teaches a Proof-of-Concept protocol consisting of time-stamping each step of the patient’s consent collection using Blockchain, thus archiving and historicising the consent through cryptographic validation in a securely unfalsifiable and transparent way.
However, the closest prior art of record, closest foreign reference, and closest non-patent literature reference do not teach or fairly suggest wherein the service consortium blockchain is an insurance service consortium; wherein the service processing request is a case reporting request (from the user’s device) and comprises medical visit information of the user; searching the block data (which is pulled from the information storage blockchain node) in the local database (that is local to the server) for plan details of the user and medical data of the user based on the identity of the user and the medical visit information of the user; and determining case reporting information to be used in a case reporting based on the plan details of the user and the medical data of the user.
Regarding subject matter eligibility concerns under 35 U.S.C. 101, independent claims 1, 10, and 19, as currently claimed, are eligible because it provides a technical improvement. See paragraphs 21 and 48 of Applicant’s Specification which states that after the user sends a service processing request, the server can directly search the local database for related data, and no investigation on the authenticity and accuracy of service data is needed. In addition, the user does not need to collect service data repeatedly. As such, service processing can be completed quickly, and is more time-efficient.
Dependent claims 3-5, 7-9, 12-18, and 21-31 incorporate the allowable subject matter of their respective independent claims, through dependency, and are also allowable for the same reasons.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.